Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2022 has been entered.
Claim Objections
Claim 29-31 is objected to because of the following informalities:  New claim 29 retains the previous claim designation of “15” prior to identifying as claim 29.  Appropriate correction is required.
Claims 30-31 are objected to for being dependent upon an object claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: all instances of expansion device in the claims are understood to be a valve or turbine.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 30 recites “said one or more inlet gas heat exchangers is connected to said one or more inlet dividers and adapted to receive and cool said first stream and sufficiently be substantially condensed, thereby forming said substantially condensed stream” which is considered new matter as the specification does not have support for the stream to be fad back to an inlet heat exchanger after it passes through it and is divided.
Claim 31 recites “said one or more inlet gas heat exchangers is connected to said vapor-liquid combiner and adapted to receive and cool said first stream sufficiently to be substantially condensed” which is considered to be new matter. While a heat exchanger does receive this stream, it is not one of the inlet gas heat exchangers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, line 24 recites “wherein said one or more inlet gas heat exchangers is adapted to at least partially condense a first stream, thereby forming an at least partially condensed first stream”; however, the claim has already required that the one or more inlet heat exchangers to produce at least a substantially condensed first stream and a cooled second stream and then later recites in lines 62-65 “said additional heat exchanger further connected to said one or more inlet gas heat exchangers and said one or more inlet dividers to receive said at least partially condense first stream and further cool said at least partially condensed first stream under pressure, thereby to supply at least a portion of the heating step (4 and forming a further cooled substantially condensed first stream”  which is considered indefinite.  It is unclear what stream are being cooled and in what location in the system.  For the purpose of examination, it will be understood that the “a first stream” is the same as “said gas stream” and that the first stream is partially condensed in the “one or more inlet heat exchangers” and then the partially condensed stream is divided and part of that divided stream is sent to the additional heat exchanger where it is substantially condensed and sent to the first expansion device. 
Claim 29, line 44 recites “an additional heat exchanger” which is considered indefinite.  It is unclear if this additional heat exchanger is additional to the “one or more heat exchangers” or if this is a positive recitation that the additional heat exchanger is a second heat exchanger such that the one or more heat exchangers comprises two heat exchangers or two or more heat exchangers.  For the purpose of examination, this limitation is understood that the additional heat exchanger is distinct from the one or more heat exchangers.
Clam 29, line 48 recites “an additional divider” which is considered indefinite as it is unclear if this additional divider is distinct from the “one or more inlet dividers” or if this is a positive recitation of a second of the one or more inlet dividers.  For the purpose of examination, this limitation is understood to be an independent additional divider.
Claim 30 recites “said one or more inlet gas heat exchangers is adapted to cool and partially condensed said gas stream under pressure, thereby forming a partially condensed stream, a separator is connected to said one or more inlet gas heat exchangers to receive and separate said partially condensed gas stream into a vapor stream and at least one liquid stream, said one or more inlet dividers is connected to said separator and adapted to receive and divide said vapor stream into at least a first stream and said cooled second stream, said one or more inlet gas heat exchangers is connected to said one or more inlet dividers and adapted to receive and cool said first stream and sufficiently to be thereby forming said substantially condensed first stream” because it is unclear how this relates to the previous indefinite limitations.  For the purpose of examination, this limitation is interpreted that there is a separator between the divider and the additional heat exchanger which separates the partially condensed stream such that it is the vapor portion of the partially condensed stream that is substantially condensed in the additional heat exchanger.
Claim 31 recites “a vapor liquid combiner… to form said first stream said one or more inlet gas heat exchangers is connected to said vapor-liquid combiner and adapted to receive and cool said first stream sufficiently to be substantially condensed” which is considered indefinite as claim 29 already requires the first stream is the stream entering into the heat exchanger.  For the purpose of examination, this limitation is interpreted that the stream formed of the vapor liquid combiner is a separate stream from the first stream.

Allowable Subject Matter
Claims 29-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 29-31 have been considered but are moot because the new ground of rejection is provide in view of the amendments made.  Once the claims are in definite form they will be considered allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763